            Case 1:20-cv-02151-RJL Document 36 Filed 12/04/20 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 MATTHEW COUCH,                                         *
                Plaintiff,                              *
 v.
                                                        *       Civil Action No. 1:20-cv-02151-RJL

 VERIZON COMMUNICATIONS, INC.                           *
 and                                                    *
 MICHAEL ISIKOFF
                                                        *
 and
                                                        *
 NATIONAL PUBLIC RADIO, INC.
                                                        *
 and

 AARON RICH                                             *

 and                                                    *

 DEBORAH SINES                                          *
 and                                                    *
 JOE CAPONE
                                                        *
 and
                                                        *
 MARK MUELLER
                                                        *
                Defendants.

*       *      *         *    *      *      *       *       *        *      *      *      *      *

      SECOND STIPULATION AND JOINT REQUEST TO EXTEND DEADLINE FOR
        VERIZON DEFENDANTS TO RESPOND TO PLAINTIFF’S COMPLAINT

        Defendants Verizon Communications Inc. and Michael Isikoff (collectively, the “Verizon

Defendants”) together with Plaintiff Matthew Couch, submit the following Second Stipulation

and Joint Request to extend the deadline for filing the Verizon Defendants’ response to

Plaintiff’s Complaint.
          Case 1:20-cv-02151-RJL Document 36 Filed 12/04/20 Page 2 of 4




       On August 6, 2020, Plaintiff filed the Complaint in this case. (Docket Entry 1). The

Verizon Defendants were served with the Complaint on November 6, 2020. Plaintiff and the

Verizon Defendants previously stipulated to extend the Verizon Defendants’ deadline to respond

to the Complaint until December 23, 2020. (Docket Entry 10).

       In the interest of all parties’ schedules and in order to align with other defendants’

extensions in this case, Plaintiff and the Verizon Defendants now jointly request that the Verizon

Defendants’ deadline to respond to Plaintiffs’ Complaint be extended until January 29, 2021.

This new deadline would promote judicial efficiency and permit consolidated consideration of

the issues, as the Verizon Defendants’ response would be due within the same timeframe as the

responses of at least two other defendants in this case. (See Docket Entries 12, 32).

      Plaintiff and the Verizon Defendants respectfully request that the Court issue an order

approving this stipulation and joint request, and adopt the proposed deadline of January 29,

2021, for the Verizon Defendants to respond to Plaintiff’s Complaint.
       Case 1:20-cv-02151-RJL Document 36 Filed 12/04/20 Page 3 of 4




DATED: December 4, 2020

                             Respectfully submitted,


                             /s/ Eden Quainton
                             Eden P. Quainton
                             DUNNINGTON BARTHOLOW & MILLER LLP
                             230 Park Avenue, 21st Floor
                             New York, NY 10169
                             Telephone: (212) 682-8811
                             equainton@dunnington.com

                             Attorneys for Plaintiff Matthew Couch


                             /s/ Laura C. Fraher
                             Laura C. Fraher (DC Bar No. 979720)
                             SHAPIRO, LIFSCHITZ & SCHRAM P.C.
                             1742 N Street NW
                             Washington, DC 20036
                             Telephone: (202) 689-1900
                             Facsimile: (202) 689-1901
                             fraher@slslaw.com

                             Jean-Paul Jassy (Pro Hac Vice Pending)
                             William T. Um (Pro Hac Vice Pending)
                             Elizabeth H. Baldridge (Pro Hac Vice Pending)
                             JASSY VICK CAROLAN LLP
                             800 Wilshire Boulevard, Suite 800
                             Los Angeles, CA 90017
                             Telephone: (310) 870-7048
                             Facsimile: (310) 870-7010
                             jpjassy@jassyvick.com
                             wum@jassyvick.com
                             ebaldridge@jassyvick.com

                             Attorneys for Defendants Verizon Communications Inc. and
                             Michael Isikoff
          Case 1:20-cv-02151-RJL Document 36 Filed 12/04/20 Page 4 of 4




                                  CERTIFICATE OF SERVICE

       I hereby certify that on December 4, 2020, a copy of the foregoing Stipulation and Joint

Request to Extend Deadlines for Filing Motion, Opposition, and Reply Briefs in Response to

Anticipated Defense Motion was electronically filed through the CM/ECF system, which caused

the following parties or counsel to be served by electronic means, as more fully reflected on the

Notice of Electronic Filing:


       Eden P. Quainton
       DUNNINGTON BARTHOLOW & MILLER LLP
       230 Park Avenue, 21st Floor
       New York, NY 10169
       Telephone: (212) 682-8811
       equainton@dunnington.com

       Attorneys for Plaintiff Matthew Couch


                                      SHAPIRO, LIFSCHITZ & SCHRAM, P.C.

                                      /s/ Laura C. Fraher
                                      Laura C. Fraher
                                      1742 N Street NW
                                      Washington, DC 20036
                                      Phone: (202) 689-1900
                                      Fax: (202) 689-1901
                                      fraher@slslaw.com

                                      Attorneys for Defendants Verizon Communications Inc. and
                                      Michael Isikoff
